EXHIBIT 10.4

SECOND AMENDMENT TO THE

NEWELL RUBBERMAID INC.

MANAGEMENT CASH BONUS PLAN

The Newell Rubbermaid Inc. Management Cash Bonus Plan (the “Plan”), is further
amended, effective as of February 10, 2010, with respect to bonuses paid for
plan years beginning on or after January 1, 2010, as follows:

 

  1.

Section 6(c) of the Plan is hereby amended to read in its entirety as follows:

(c) Maximum Bonus Payment. The target and maximum annual bonus award payable to
a Participant for a Plan Year is a percentage of his Salary, based on the
Participant’s participation category and the level of achievement of the
performance goals, as set forth below:

 

Participation Category

  

Bonus as a Percentage of Salary if
Targets Achieved at 100% Level

 

Maximum Bonus as a Percentage
of Salary

A/A/A

   130.0%   260.0%

A/A

   75.0%   150.0%

A/B

   65.0%   130.0%

A/C

   55.0%   110.0%

A

   45.0%   90.0%

B/C

   35.0%   70.0%

B

   33.5%   67.0%

C

   16.75%   33.5%

D

   8.375%   16.75%

Performance below the target levels will result in a lower or no bonus award.

In no event, however, shall any Participant be paid a bonus award for any Plan
Year that exceeds $2,900,000.

This Amendment has been executed by the Corporation, by its duly authorized
officer, as of this 10 th day of February, 2010.

 

NEWELL RUBBERMAID INC. By:  

/s/ James M. Sweet

Title:  

Executive Vice President – Human Resources and Corporate Communications